DETAILED ACTION




Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
           The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
           1. Determining the scope and contents of the prior art.
           2. Ascertaining the differences between the prior art and the claims at issue.
           3. Resolving the level of ordinary skill in the pertinent art.
           4. Considering objective evidence present in the application indicating obviousness or non-obviousness.





         Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (U.S. Patent #6209093), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198).



          Consider claim 1, Venkatesan et al. clearly disclose a commissioning tool for granting a network joining permit to network devices for joining a network, the commissioning tool comprising: 
          a network install code generating unit for generating one or more network install codes (col. 14, lines 41-65 (a web server could generate an installation 
number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation……the manufacturer could readily identify the specific installation of the O/S by accessing and authenticating the installation number stored on the client computer. Through successful authentication of stored installation numbers, the manufacturer could distinguish between authorized and non-authorized O/S installations)); EN: It would be obvious the server must have the number from the device in order to authenticate it), 
          a memory unit configured to save the one or more network install codes (col. 14, lines 41-65 (a web server could generate an installation 
number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation……the manufacturer could readily identify the specific installation of the O/S by accessing and authenticating the installation number stored on the client computer. Through successful authentication of stored installation numbers, the manufacturer could distinguish between authorized and non-authorized O/S installations)); EN: It would be obvious the server contains install code generator, in addition to storage, interface, transceiver, and etc., so that it can communicate with other devices),  
          a transmitter configured to transmit the one or more network install codes generated by the network install code generating unit to network devices (col. 14, lines 41-65 (a web server could generate an installation 
number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation……the manufacturer could readily identify the specific installation of the O/S by accessing and authenticating the installation number stored on the client computer. Through successful authentication of stored installation numbers, the manufacturer could distinguish between authorized and non-authorized O/S installations)); EN: It would be obvious the server contains install code generator, in addition to storage, interface, transceiver, and etc., so that it can communicate with other devices) and to a network coordinating device).
           a user interface configured to receive user commands to transmit the one or more network install codes generated by the network install code generation unit (col. 14, lines 41-65 (a web server could generate an installation 
number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation……the manufacturer could readily identify the specific installation of the O/S by accessing and authenticating the installation number stored on the client computer. Through successful authentication of stored installation numbers, the manufacturer could distinguish between authorized and non-authorized O/S installations)); EN: It would be obvious the server contains install code generator, in addition to storage, interface, transceiver, and etc, so that it can communicate with other devices) and to a network coordinating device)),
          However, Venkatesan et al. do not specifically disclose a network coordinating device.
          In the same field of endeavor, Michielsen et al. clearly show:
          a network coordinating device (fig. 4 (404), par. 51 (in step 404, the app of the commissioning device 10 instructs the bridge device 25 … by passing the lamp's ZigBee commissioning code as parameter)),                   
and 
          a network control unit, the network control unit being in functional communication with the memory unit, the transmitter and the user interface (fig. 2, par. 33 (In case a new combo radio device (BLE/ZB ND) 22 is to be added to the ZigBee network 200, it can be directly controlled via an app on the commissioning device (CD) 10 via the BLE single-hop link between the commissioning device 10 and the combo radio device 22)), wherein the network control unit is configured to instruct the transmitter to transmit the one or more network install codes upon receiving a command via the user interface (par. 52 (Once the bridge device 25 has received the command to search for new devices, it will send the received ZigBee commissioning code in step 405 to all ZigBee devices)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show a network coordinating device, as taught by Michielsen, so that commissioning of a network device can be controlled.  


          Consider claim 3, and as applied to claim 1 above, Venkatesan et al. clearly disclose a commissioning tool, wherein the network install code generating unit is configured to generate a plurality of network install codes (col. 14, lines 41-65 (a web server could generate an installation number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation); EN: It would be obvious a plurality of installation number can be generated), and        
          wherein the memory unit is configured to save a list comprising the plurality of the network install codes generated by the network install code generating unit, (col. 14, lines 41-65 (a web server could generate an installation number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation); EN: It would be obvious the list of codes will grow as more codes are generated).
          However, Venkatesan et al. do not specifically disclose the network control unit is configured to read out the list.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the network control unit is configured to read out the list with the plurality of network install codes and to instruct the transmitter to transmit the list with the plurality of network install codes to a network coordinating device (par. 14 (the single-hop communication unit may be used for reading a commissioning code from the network node and the network interface may be used for forwarding the read commissioning code to the bridge device and for instructing the bridge device to initiate a search for new devices in the multi-hop network based on the commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show the network control unit is configured to read out the list, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 4, and as applied to claim 1 above, Venkatesan  et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose the user interface comprises at least one button for receiving a user command. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the user interface comprises at least one button for receiving a user command (par. 66 (Other user interfaces with other types of input operations (e.g. hardware switches or buttons, audio control, etc.) could be provided at the commissioning device)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show the user interface comprises at least one button for receiving a user command, as taught by Michielsen, so that commissioning of a network device can be controlled. 





          Consider claim 5, and as applied to claim 1 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose an encryption unit. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the commissioning tool comprises an encryption unit for encrypting the one or more network install codes before transmitting the one or more network install codes (par. 5 (Security features of the ZLL touchlink commissioning procedure rely on a global ZLL master key used to encrypt the current network key before it is transmitted to a joining device)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show an encryption unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 6, and as applied to claim 1 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose an IR communication tool.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the commissioning tool is an IR communication tool ( par. 28 (the present invention is equally applicable to any other combination of single-hop technology (e.g. BLE, Infrared (IR), near field communication (NFC)…)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show an IR communication tool, as taught by Michielsen, so that commissioning of a network device can be controlled. 



         Claims 7-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (U.S. Patent #6209093), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198), in view of Powell et al. (U.S. PG-Publication # 10959093).

          Consider claim 7, Venkatesan clearly disclose a commissioning tool.
           However, Venkatesan and Michelsen do not specifically disclose receiving at least one network install code from a commissioning tool and at least one network install code from a network device.
          In the same field of endeavor, Powell et al. clearly show: 
          a transceiver configured to receive at least one network install code from a commissioning tool and at least one network install code from a network device (col. 12, lines 36-41 (The decrypted data from the previously stored and recently received authentication codes may then be compared to determine if the currently received authentication code and the
previously stored authentication code match (thereby validating the received authentication code))), 
          a memory unit configured to save the at least one network install code received from the commissioning tool, and a network control unit (col. 12, lines 36-41 (The decrypted data from the previously stored and recently received authentication codes may then be compared to determine if the currently received authentication code and thepreviously 
stored authentication code match (thereby validating the received authentication code)),
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show receiving at least one network install code from a commissioning tool and at least one network install code from a network device, as taught by Powell, so that commissioning of a network device can be controlled. 
          However, Venkatesan and Powell do not specifically disclose a control unit.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          a network control unit, the network control unit being in functional communication with the transceiver and the memory unit, wherein the network control unit is configured to receive the at least one network install code received by the transceiver from a network device, to read out the at least one network install code saved in the memory unit and to grant a permit for the network device to join the network, if the at least one network install code received from the network device matches with the at least one network install code saved in the memory unit (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, show receiving at least one network install code from a commissioning tool and at least one network install code from a network device, as taught by Powell, and show a network control unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 8, and as applied to claim 7 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose if the network install code received from the network device matches with at least one network install code in the list of network install codes.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the transceiver is configured to receive a plurality of network install codes, and wherein the memory unit is configured to save a list of network install codes, wherein the network control unit is configured to grant the permit for the network device to join the network, if the network install code received from the network device matches with at least one network install code in the list of network install codes, saved in the memory unit (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code 
matches with the received commissioning code).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show if the network install code received from the network device matches with at least one network install code in the list of network install codes, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 9, and as applied to claim 7 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose a network joining permit initiation. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the network control unit is further configured to initiate a network device installation procedure by sending a network joining permit initiation signal to a network device, prompting the network device to submit an install code to the network coordinating device (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code 
received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show a network joining permit initiation, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 10, Venkatesan et al. clearly disclose a network device configured to join a network by using a network install code, comprising: 
           a transceiver configured to receive a network install code form a commissioning tool (col. 14, lines 41-65 (a web server could generate an installation 
number, such as an indicia as described above containing an authentic signature, and download that number for storage onto the client computer (assuming, of course, that a web browser executing at the client computer is set to accept "cookies", i.e. to accept such a download). This installation number can then be used by the manufacturer to uniquely and securely identify that particular O/S installation), 
          However, Venkatesan et al. do not specifically disclose a control unit.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          a memory unit configured to save the network install code received from the commissioning tool (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code 
received from the multi-hop network)), and 
           a network control unit being in functional communication with the memory unit and configured to search for a joinable network, and upon finding a joinable network to read out the network install code saved in the memory unit and to instruct the transceiver to transmit the network install code to a network coordinating device for getting a network joining permit to the network device for joining the network (par. 42 (Upon the writing action to the “Join ZigBee network” GATT characteristic, the new combo radio device 22 enters its ZigBee commissioning state in step 305 and will stay in that state for a pre-defined amount of time (e.g. 30 seconds). During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show a control unit, as taught by Michielsen, so that commissioning of a network device can be controlled. 
          However, Venkatesan and Michelsen do not specifically disclose joining a network by using a network install code.
          In the same field of endeavor, Powell et al. clearly show: 
           joining a network by using a network install code (col. 9, lines 27-30 (transmitting the authentication code to the mobile device, wherein the authentication code is provided to a validation entity computer), col. 12, lines 36-41 (The decrypted data from the previously stored and recently received authentication codes may then be compared to determine if the currently received authentication code and the previously stored authentication code match (thereby validating the received authentication code))).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, show a control unit, as taught by Michielsen, and show joining a network by using a network install code, as taught by Powell, so that commissioning of a network device can be controlled. 
                  




          Consider claim 12, it is being rejected for the same reason as set forth in claim 1, except verifying that the network install code sent to the at least one network device has been sent to the network coordinating device.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          verifying whether the network install code sent to the at least one network device has been sent to the network coordinating device, and granting the joining permit to the at least one network device, if verified that the network install code sent to the at least one network device has been sent to the network coordinating device ( par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code 
matches with the received commissioning code)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show verifying that the network install code sent to the at least one network device has been sent to the network coordinating device, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 13, and as applied to claim 12 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the transmitting of the at least one network install code to the network coordinating device comprises transmitting a list of the at least one network install codes, and wherein the verifying whether the network install code sent to the at least one network device has been sent to the network coordinating device comprises verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list (par. 14 (the joining control unit of the network node may be adapted to compare an own commissioning code, stored in the parameter storage unit, with the commissioning code received from the multi-hop network together with a command for resetting to a factory new state and to initiate a reset to a factory new state and the joining procedure if the own commissioning code matches with the received commissioning code))
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show verifying whether the network install code sent to the at least one network device matches with at least one network install code in the list, as taught by Michielsen, so that commissioning of a network device can be controlled. 


          Consider claim 14, and as applied to claim 21 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose finding a joinable network. 
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the method further comprises searching by the at least one network device for a joinable network and transmitting the network install code from the at least one network device to a network coordinating device, upon finding a joinable network (par. 14 (the joining control unit of the network node …to initiate…the joining procedure if the own commissioning 
code matches with the received commissioning code), par. 42 (…. During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show finding a joinable network, as taught by Michielsen, so that commissioning of a network device can be controlled. 



          Consider claim 15, and as applied to claim 12 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose sending a network joining permit initiation signal.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          wherein the method further comprises initiating a network device installation procedure by sending a network joining permit initiation signal to the at least one network device (par. 52 (Once the bridge device 25 has received the command to search for new devices, it will send the received ZigBee commissioning code in step 405 to all ZigBee devices)), prompting the at least one network device to submit an install code to the network coordinating device (par. 52 (afterwards in step 406 it will open up its ZigBee network, thus permitting other ZigBee devices to join this network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show sending a network joining permit initiation signal, as taught by Michielsen, so that commissioning of a network device can be controlled. 





         Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (U.S. Patent #6209093), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198), and in view of Sierra et al. (U.S. PG-Publication # 2019/0312726).


          Consider claim 2, and as applied to claim 1 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose the network install code generating unit is configured to randomly generate the one or more network install codes.
          In the same field of endeavor, Sierra et al. clearly show:                   
          wherein the network install code generating unit is configured to randomly generate the one or more network install codes (par. 3 (The requesting device receives …(ii) input of a code generated by a second device already established in the group of related devices…. This code is generated in a random manner)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show the network install code generating unit is configured to randomly generate the one or more network install codes, as taught by Sierra, so that commissioning of a network device can be controlled. 




         Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Venkatesan et al. (U.S. Patent #6209093), in view of Michielsen et al. (U.S. PG-Publication # 2021/0068198), and Powell et al. (U.S. PG-Publication # 10959093), and in view of Duo et al. (U.S. PG-Publication # 2020/0396613).

          Consider claim 11, and as applied to claim 10 above, Venkatesan et al. clearly disclose the commissioning tool as described.
          However, Venkatesan et al. do not specifically disclose detecting whether a network install code has been received by the transceiver.
          In the same field of endeavor, Duo et al. clearly show:                   
          wherein the network control unit is configured to detect whether a network install code has been received by the transceiver (par. 3 (The requesting device receives …(ii) input of a code generated by a second device already established in the group of related devices)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, and show detecting whether a network install code has been received by the transceiver, as taught by Duo, so that commissioning of a network device can be controlled.  
          However, Venkatesan and Duo et al. do not specifically disclose searching for joinable network.
          In the same field of endeavor, Michielsen et al. clearly show:                   
          to start the search for a joinable network upon detecting that a network install code has been received by the transceiver (par. 42 (…. During this state, the new combo radio device 22 will look for ZigBee networks and when found will try to join that network)).
          Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to demonstrate a commissioning tool for granting a network joining permit, as taught by Venkatesan, show detecting whether a network install code has been received by the transceiver, as taught by Duo, and show searching for joinable network, as taught by Michielsen, so that commissioning of a network device can be controlled.  




                                       Response to Amendment


            Applicant's arguments filed on 8/23/2022, with respect to claim 1, on pages 8-14 of the remarks, have been carefully considered.
           In the present application, Applicants basically argue that Duo does not teach or suggest “a network install code generating unit for generating one or more network install codes”. The Examiner has modified the response with a new reference which provides “a network install code generating unit for generating one or more network install codes”. See the above rejections of claim 1, for the relevant interpretation and citations found in Venkatesan, disclosing the missing limitation.






Conclusion

            Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
	           P.O. Box 1450
	           Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
	
           Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sai-Ming Chan whose telephone number is (571) 270-1769. The Examiner can normally be reached on Monday-Thursday from 8:00 am to 5:00 pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 571-272-4100.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/SAI MING CHAN/Primary Examiner, Art Unit 2462                                                                                                                                                                                                        
November 6, 2022